Title: To James Madison from James Monroe, 4 December 1823
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            Washington Decr. 4. 1823.
          
          I enclosed you yesterday, a copy of the message, & now send another, rather in larger print. I have concurr’d fully in the sentiments, expressd by you, & Mr. Jefferson, in regard to the attitude to be assumd, at the present interesting crisis, as I am persu[a]ded you will find, respecting the views of the allied powers towards So. america. On this subject I will write again, and communicate many important details, if possible, by the next mail. Very sincerely dear Sir your friend
          
            James Monroe
          
        
        
          I will only observe here, that Mr. Canning has abated much of his zeal of late, indeed has not mentiond the subject to mr. Rush.
        
      